Citation Nr: 0405733	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-04 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC).  



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active military service from October 1945 to 
December 1946, from August 1949 to December 1952, and from 
August 1954 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina. 

On January 13, 2004, pursuant to 38 C.F.R. § 20.608 (2003), 
the American Legion filed a motion to withdraw as the 
appellant's designated representative and forwarded a copy of 
the motion to her along with a statement informing her 
of her alternatives.  She has not responded since.


FINDINGS OF FACT

1.  The veteran married the appellant, [redacted], in 1945 and 
they were divorced on December [redacted], 1981.  

2.  The veteran died on June [redacted], 2001, while married to 
another woman.  

3.  At the time of his death, the appellant, [redacted], was 
not his legal wife.  




CONCLUSION OF LAW

The appellant, having been divorced and not remarried to the 
veteran at his death, was not his lawful spouse for the 
purpose of receiving VA death benefits.  
38 U.S.C.A. § 1310(a) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective November 9, 2000, and 
implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  See also Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) 
(PVA) and Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  

Here, however, the VCAA in inapplicable inasmuch as the 
decision in this case is one in which the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Smith (Claudus) v. Gober, 14 Vet. 
App. 227 (2000) (holding that VCAA did not affect federal 
statute that prohibits payment of interest on past due 
benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Legal Analysis

The relevant facts in this case are undisputed.  The veteran 
married the appellant in December 1945, but they were 
divorced in December 1981.  He then remarried, to another 
woman, in January 1991.

It is also undisputed that the appellant, first wife, is the 
mother of the veteran's several children, some of whom have 
filed statements, as has the appellant, attesting to alleged 
mistreatment of the veteran by his second wife.

A May 2001 Board decision determined the veteran was entitled 
to an effective date of November 1, 1969, for service 
connection and an 80 percent rating for a cardiovascular 
disability.  The Board also determined he was not entitled to 
an effective date earlier than November 1, 1973, for a 100 
percent rating for his cardiovascular disability.



In a letter dictated by the veteran and dated June 20, 2001, 
he stated that he had been abandoned by his second wife and 
was now being cared for by his ex-wife, the appellant.  He 
further stated that due to the actions of his second wife, he 
wished for it to be known that he did not desire that she, 
the second wife, receive any VA compensation.  He went on to 
state that he declared her "as [his] estranged ex-wife for 
the purpose of claiming any DVA benefits."  Rather, he 
desired that his ex-wife, the appellant, should be recognized 
as his wife for the purpose of receiving VA compensation, 
stating that he wished for her to be recognized as his 
"wife-in-fact."

The veteran's second wife filed for divorce in June 2001, but 
he died on June [redacted], 2001, before the marriage was officially 
terminated.  And in August 2001 his second wife was awarded 
DIC benefits and basic eligibility to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.

Under 38 U.S.C.A. § 1310(a) "[w]hen any veteran dies after 
December 31, 1956, from a service-connected or compensable 
disability, the Secretary shall pay [DIC] to such veteran's 
surviving spouse...."

The appellant points to the June [redacted], 2001, statement of the 
veteran and to her statements and those of their several 
children as proof that he was abandoned by his second wife.  
The appellant also alleges the second wife improperly took 
most of his money and assets, so the appellant cared for his 
needs, and that she only divorced him because of his prior 
alcoholism and spousal abuse.

The Board realizes it is quite ironic that the veteran's 
second wife had filed for divorce shortly before his death 
and, yet, received DIC and other VA benefits.  The Board also 
recognizes that he died the day after his June [redacted], 2001, 
statement attesting his wishes that the appellant (his ex-
wife) and not his then wife (his second wife) should receive 
any VA compensation he might be entitled to or which 
entitlement might stem by virtue of being the spouse of a 
deceased veteran.

However, the fact remains that even though he clearly wanted 
his second wife to be declared "estranged" and, for all 
intents and purposes, his ex-wife, so the appellant in turn 
could be recognized as his "wife-in-fact," he was at his 
death still legally married to his second wife and not the 
appellant.  This is indeed unfortunate.  But the law is 
dispositive.  Because his second wife is now receiving DIC, 
to at the same time acknowledge that the appellant was also 
his wife would amount to a legal recognition of polygamy, 
which is forbidden in every state in the United States.  Only 
one person may be recognized as a deceased veteran's spouse 
for the purpose of receiving VA benefits based on his death.

Accordingly, even if the equities favor the appellant in this 
case, the outcome is one governed by law and, simply stated, 
she was not the veteran's legal wife at the time of his 
death.  So her claim must be dismissed.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to DIC is without legal merit and, 
therefore, dismissed.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



